--   ’
                                                               R-174




                                                   AS
                                     AUSXTN~P.   TEZ~AS



                                     April   22,, 1947

         Hon. George
         Comptroller
         Capitol Station       -
         Austin, Texea             OpFnkx~:&,b V&X&
                                   ore:: ~VhQthbb:,the;Ctiptrolleti
                                          ma. m&m%!kt~ to pess
                                          an 4a~.owxt.for payment
                                          to, the Rl@hWy ,Depe:rt-
                                          mmt far rsezicees ren-
                                          de%v?dby it to, the
                                          A:uatLn S&ate School for
                                          strecrts withkn the school
         Dear Sir:                        ground.
                                                                           .
                    Your statement      and requeak for       an opinion
         is as follows:




                   "The IPTghweg-DepaMwnt @s&d               to be
              reimbursed 8.5 fbllmrs:
                     "1 .   Servic~es of employees        of the
                            Highwag Deplrmnt    .'
                     "2 .   R@e& tin &a I$ ~&+@ '-guipraent .

                     “3 .   MeterUl~    kw&&&
                   "Questionr   Is there ,ls@l wthorlty
              for paselng l&is aecaunt In Whole Or in
              part for payment."
                     Artlcle"6673,     V.C.S.,    ra&dS a8 followsr
                                                               -.



Ron. Georeo B. Sheppard - rage 2, v-160


           “The Commission iv authorized to take
     over and nlntaln    the various State High-
     ways in Texds, and the counties though
     which said highways prss shall be iree from
     any cost, expense or supervision      of such
     highway! D The CommistIion ~shall use the auto-
     mobile rc,gkstmtion   fees in the State Highway
     Fund for the mefnteaance of such highways,
     and shall divert the same to no other use un-
     less ~the Commfssion shall be without suffl-
     cient funds f?om other sou1~3es to meet Fed-
     eral aid to posds.l.n Texas, ,and in such
     case the Commission is authorized by Pesolu-
     tlon to ‘tr+ansfer a sufficient   amount from
     such fund to metoh asid Fedex%1 aId.”
                                                 ..
           Artfcle 6674, V .C .S *, provides in pert as fol-

            ‘I* * + All money hemsin authorized to
     be apppOpx4eted for the operetlou of the
     Department and the purchase of equipment
     shall be p8i& ircm the Stste Hlghwej Fund,
     and the reuirde~      of al&d fund shall be ex-
     pended by the Cwrlsslon      for the it&her-
     8nce of publio rcwd oonrtruetion     and the
     establishrcsnt’of   a mystem of State hl@kwags
     as herein provided D”
          Article.   6674a,, rsads as follows   a
            “All maneyr now or hereeftep deposited
     in the 3tet.s Trusuzy to credit of the
     *State, MehuT Fund”, including 011 Federel ’
     old moneys deposited to the credit       of said
     fund u&or the terms of the Fed,erel HFghway
     Act and all oounty rid moneys. depo8ited to
     the credI.t of said fund under the to-8         of
     ;hFt;ztsshaU       be subject ‘to appropriation
       0        pecific   purpose bf the improvement
     of said ay8tem of’ State Highvays by the
     Otate Hlghwaj apetitment O’t (Emphasiti added) a
           hrticle 6674q-5, provides:
               .
           “All money8 ‘nti or heresfter  deposited
     fn the State’ Treasury to the credit   of the
     “State Highway Fund” lncl@.?ing all Federal
     aid money deposited to the credit of said
c




    Hon. George R. Sheppard - loge        3, v-160


         fund under the tori of the Pederrtl Aid
         Rlghvrf hbt, shall be subject to raproprla-
         tlon by the Legislature   for the 8, oific
         purpose of the i~p~oveiueut of 88 Ti%Emi
         of Stmte Highways by the Strte l$Iighvry De-
         partment."   (Emph.c318 ours).
               From the above strted atatutea,  we therefore
    conclude that the Nighwry Department ir authorized to
    expend aozicpy for the construction or maintenance of the
    State Hlghvay system only, apd &,e not authorized to
    build streets within the grswldr of another State De-
    partment, viz, the bustin State School.
                In Opinion Ho. O-1475, this Bepartwnt held
    that the Texas Highwry Bepartaeat wrs'wlthout   authority
    to improve the stpeet4 et C~IU#Xt&lOnsit344 the streets
    did not omprlse    8 part bf the system of highways of
    thls State.    We are onclosing a copy of thld opinion.
                Opinion HO. O-420 of this office      held th8t
    the Hlghvsy Departmeat dld not have the authority to re-
    quest the Board af Control to puroMss out of highway
    funds su@plioL wh%oh ybr@ te Ire uned for the purpose of
    sale to otheel* drpart~eats   of the $Wdt,    a?@ that without
    a pre-existing    lrw one State kporttrent    csuld not chrrge
    another departmeat f(Pr sorvlces    rendrrod.     We 8re en-
    closing a copy of this eplnlon.
              Xe h&v8 found BQ lrv thet would authorize the
    Highway Department ta reoofaditioti streets within the
    Austin State School grounds, and no 18~ that would
    authorize   apent to the bapartmsnt for such work out
    of Austin iitote School funds.

                             i?.?!sR
               The Comptroller  ef ?ublic &xounts    1s
         without rutblerity to pr8& for w)reat    (111~
         account sf the I!1 wry karrtm**t     for aerv-
         Ices rendered by p*t tb the Amtin State
         School for streets wlthl8@ the school grounds.
                                       'Yours_very
                                              .          truly
                                ATT~,RI'&GENERALOF TEXAS


                                                     ;    Asalstant
    Rhi%/.TMc/dr/lh